Case 3:18-cv-13379-BRM-LHG Document 66 Filed 08/28/20 Page 1 of 11 PageID: 342




 NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


                                            :
 DONTA MCMILLAN,                            :
                                            :
                      Plaintiff,            :
                                            :
        v.                                  :              Case No. 3:18-cv-13379-BRM-LHG
                                            :
 COMM’R OF THE N.J. DEP’T OF                :
 CORRS., et al.                             :
                                            :                     OPINION
                      Defendants.           :
                                            :

 MARTINOTTI, DISTRICT JUDGE

        Before this Court is a Motion for Partial Judgment (the “Motion”) filed by defendants

 Commissioner of the New Jersey Department of Corrections, Administrator Jonathan Gramp,

 Major Daniel Gerdes, Major Tracy Shimis-Kaminsky, Hearing Officer E. Dibenedetto, Hearing

 Officer D. Hunter, Sgt. J. Brown, Sgt. G. Holman, Sgt. M. Stepniewski, Sgt. Wyche, SCO Officer

 Young, SCO M. Cirulli (B425), SCO R. Schreck (B703), SCO G. Spinner (B186), SCO C. Coacci

 (B127), SCO T. Ficarra (B629), SCO C. Platt (B249), SCO A. Vitale (B44), SCO Mitrosky, SCO

 Titus, SCO Selby, SCO Fournier, and SCO Rauch (collectively, “State Defendants”) seeking

 partial judgment of plaintiff Donta McMillan’s (“Plaintiff”) Complaint pursuant to Federal Rule

 of Civil Procedure 12(c). (ECF No. 57.) The Motion is opposed. (ECF No. 59.) Having reviewed

 the submissions filed in connection with the Motion and having declined to hold oral argument

 pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth below and for good

 cause appearing, State Defendants’ Motion is DENIED.
Case 3:18-cv-13379-BRM-LHG Document 66 Filed 08/28/20 Page 2 of 11 PageID: 343




         I.     BACKGROUND

                A. Factual Background

         This action arises out of events which occurred during Plaintiff’s detention in various state-

 operated facilities in New Jersey. (ECF No. 1.) Plaintiff, at all times relevant, was a convicted and

 sentenced state prisoner housed by the New Jersey Department of Corrections. (Id. at ¶ 4.) Plaintiff

 lived at the Albert C. Wagner Youth Correctional Facility (“WYCF”) in Bordentown, New Jersey

 before he was transferred to the New Jersey State Prison (“NJSP”) in Trenton, New Jersey. (Id.)

 On September 10, 2016, an inmate at WYCF assaulted a corrections officer. (Id. at ¶ 15.) As a

 result, the prison went on lockdown for two and a half days. (Id.) On September 13, 2016,

 Corrections Officer Young removed Plaintiff from his cell and directed him to retrieve paper and

 water from the “dugout,” even though the only inmates allowed out of their cell during the

 lockdown were kitchen workers and barbers. (Id.)

         As Plaintiff was coming upstairs holding the canister of hot water, Corrections Officer M.

 Cirulli attacked Plaintiff without provocation. (Id. at ¶ 16.) As several other defendant officers

 joined in, they “repeatedly and viciously punched, kicked, and beat [P]laintiff until he could no

 longer walk and was unconscious.” (Id. at ¶ 17.) As the defendant officers took Plaintiff to a

 holding cell, it was readily apparent Plaintiff could not walk. (Id. at ¶ 20.) Once Plaintiff regained

 consciousness, he complained of pain in his ribs, difficulty breathing, and the inability to walk.

 (Id.)

         Shortly thereafter, Plaintiff was strip-searched and transferred to the NJSP for a prehearing

 detention. (Id. at ¶ 22.) Plaintiff remained in solitary confinement for approximately three months

 before he was transferred to administrative segregation, where he spent the majority of the time in

 his cell for 365 days. (Id. at ¶ 24.) The NJSP medical staff defendants “agreed with one another to



                                                   2
Case 3:18-cv-13379-BRM-LHG Document 66 Filed 08/28/20 Page 3 of 11 PageID: 344




 minimize [P]laintiff’s injuries . . . for the purpose of denying [P]laintiff necessary medical

 treatment for his serious injuries and to cover up the use of excessive force by the assaulting

 defendant officers.” (Id. at ¶ 25.) The unnamed transporting officers, along with Lt. Miller, Lt.

 Richards, and Sgt. Stephiewski, also conducted a “painful and unwarranted” strip search prior to

 Plaintiff’s transfer to NJSP. (Id. at ¶ 26.)

         Plaintiff contends he “requested to file an internal complaint against the defendant officers

 and medical providers for falsifying reports against him, the use of excessive force against him,

 and the denial of medical treatment.” (Id. at ¶ 31.) An unidentified major in the FNU and LNU,

 two unidentified employees of the Special Investigation Division (“SID”), and Sgt. J. Brown were

 assigned to investigate Plaintiff’s claims. (Id.) While Plaintiff was in solitary confinement, Sgt. J.

 Brown and the two employees of the SID met with him to obtain a videotaped statement

 immediately after the incident. (Id. at ¶ 32.) Nonetheless, Plaintiff contends they failed to

 investigate his claims or ensure he received medical care for his injuries. (Id.) He submits they

 also viewed footage depicting him running away from an officer who was attempting to drag him

 back into the dugout. (Id.) Plaintiff alleges he did not disobey any order to “give up his hands” as

 the officers beat and dragged him until he was unconscious and unable to walk. (Id.) Plaintiff also

 contends a major within the FNU and LNU reviewed the defendant officers’ reports of the incident,

 but failed to launch an investigation. (Id. at ¶ 33.) Plaintiff submits the unidentified major approved

 his solitary confinement placement without providing any medical evaluation. (Id.) Furthermore,

 Plaintiff contends the complaints he submitted to the Commissioner and Administrators Gramp

 and Johnson were ignored. (Id. at ¶ 34.)

         On September 13, 2016, Plaintiff was charged with punching and threatening to cause

 bodily harm to SCO M. Cirulli. (Id. at ¶ 27.) Additionally, Plaintiff was charged with refusing to



                                                   3
Case 3:18-cv-13379-BRM-LHG Document 66 Filed 08/28/20 Page 4 of 11 PageID: 345




 obey a staff member’s order, as well as disrupting or interfering with the security of a correctional

 facility. (Id.) On September 23, 2016, Plaintiff was found guilty of all charges at a disciplinary

 hearing, despite his denial of assaulting SCO M. Cirulli. (Id. at ¶ 28.) Plaintiff contends defendant

 D. Hunter refused to allow him to present witnesses and conduct cross-examination. (Id.) Plaintiff

 was sanctioned to 365 days of administrative segregation, 365 days loss of commutation, and thirty

 days loss of recreation. (Id.) Nevertheless, he remained in solitary confinement for at least three

 months. (Id.)

        The Commissioner and Administrators Johnson and Gramp upheld the decision and

 sanctions. (Id. at 29.) Plaintiff subsequently filed a pro se notice of appeal to the New Jersey

 Appellate Division 1; however, the Commissioner’s motion to remand to the administrative level

 was granted before the matter was decided by the state court. (Id. at 30.) The Commissioner

 conceded Plaintiff was denied his right to present witnesses and cross examine witnesses. (Id. at ¶

 34.) A second disciplinary hearing was convened, which resulted in a sanction of sixty days lost

 of “comp time” rather than the 365-day loss imposed after the first disciplinary hearing. (Id. at ¶¶

 34-35.) Although it is unclear whether this occurred before the first or second disciplinary hearing,

 Plaintiff claims defendant Dibenedetto advised him “the only way for [him] to secure his release,

 was that he rescind his request to call witnesses and for cross-examination and that DiBenedetto

 find him guilty, over his denial, of assaulting Cirulli based on the false reports submitted by the

 defendant officers.” (Id. at ¶ 36.) Nonetheless, Plaintiff did not make any admissions of guilt. (Id.)




 1
  Plaintiff also submits he “had to move before the Appellate Division to obtain the video of the
 defendant officers beating [him].” (Id.) It is unclear whether he actually obtained the video.
                                                   4
Case 3:18-cv-13379-BRM-LHG Document 66 Filed 08/28/20 Page 5 of 11 PageID: 346




                B. Procedural Background

        Almost two years after the aforementioned events, Plaintiff filed his initial complaint in

 this Court on August 29, 2018. (ECF No. 1.) Plaintiff alleges federal violations under (i) 42 U.S.C.

 § 1983; (ii) the New Jersey Civil Rights Act; and (iii) tort claims under New Jersey law. Plaintiff

 seeks compensatory and punitive damages along with court costs and attorneys’ fees. (Id.) In

 addition to the previously named defendants, Plaintiff also raised claims against various medical

 professionals whom he alleged failed to provide adequate care after the assault. (Id.) On February

 15, 2019, the medical professional defendants filed an opposed motion to dismiss for failure to

 state a claim, which the Court granted in part and denied in part on September 30, 2019. (ECF

 Nos. 44, 50-51.) Also on February 15, 2019, State Defendants filed an answer to the complaint.

 (ECF No. 46.) The medical professional defendants subsequently filed an answer to the complaint

 on October 10, 2019. (ECF No. 53.) On January 27, 2020, the parties entered a consent order

 dismissing SCO P. Keesser from the complaint with prejudice. (ECF No. 62.)

        State Defendants now move for partial judgment pursuant to Federal Rule of Civil

 Procedure 12(c) (ECF No. 57), to which Plaintiff filed a response in opposition. (ECF No. 59.)

        II.     LEGAL STANDARD

                A. Motion for Judgment on the Pleadings

        Federal Rule of Civil Procedure 12(c) states that “[a]fter the pleadings are closed−but early

 enough not to delay trial−a party may move for judgment on the pleadings.”

        “The difference between Rules 12(b)(6) and 12(c) is purely procedural as 12(c) requests

 for dismissal are governed by the same standards as 12(b)(6) motions.” Glob. Naps, Inc. v. Bell

 Atl.-N.J., Inc., 287 F. Supp. 2d 532, 539 (D.N.J. 2003) (citing Turbe v. Gov’t of the V.I., 938 F.2d

 427, 428 (3d Cir. 1991)). As with a Rule 12(b)(6) motion, in deciding a 12(c) motion, the court



                                                  5
Case 3:18-cv-13379-BRM-LHG Document 66 Filed 08/28/20 Page 6 of 11 PageID: 347




 must “view the facts alleged in the pleadings and the inferences to be drawn from those facts in

 the light most favorable to the plaintiff.” Barnard v. Lackawanna Cty., 696 F. App’x 59, 61 (3d

 Cir. 2017) (internal quotation marks and citations omitted). Under this standard, the court may

 only consider well-pleaded factual allegations, rather than conclusory statements. Ashcroft v.

 Iqbal, 556 U.S. 662, 663 (2009).

        The Third Circuit has explained that a court may only grant a motion for judgment on the

 pleadings if the moving party “clearly establishes that no material issue of fact remains to be

 resolved and that [the movant] is entitled to judgment as a matter of law.” Rosenau v. Unifund

 Corp., 539 F.3d 218, 221 (3d Cir. 2008) (quoting Jablonski v. Pan Am. World Airways, Inc., 863

 F.2d 289, 290-91 (3d Cir. 1988)) (internal quotation marks and citations omitted).

                B. Section 1983 Action

        A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of his

 constitutional rights. Section 1983 provides in relevant part:

                Every person who, under color of any statute, ordinance,
                regulation, custom, or usage, of any State or Territory . . .
                subjects, or causes to be subjected, any citizen of the United
                States or other person within the jurisdiction thereof to the
                deprivation of any rights, privileges, or immunities secured by
                the Constitution and laws, shall be liable to the party injured in
                an action at law, suit in equity, or other proper proceeding for
                redress . . . .

        Therefore, to state a claim for relief under Section 1983, a plaintiff must allege, first, the

 violation of a right secured by the Constitution or laws of the United States and, second, that the

 alleged deprivation was committed or caused by a person acting under color of state law. See West

 v. Atkins, 487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).




                                                  6
Case 3:18-cv-13379-BRM-LHG Document 66 Filed 08/28/20 Page 7 of 11 PageID: 348




         III.    DECISION

                 A. Eleventh Amendment

                     1. Immunity for State Officials

         State Defendants move for dismissal of all the claims against them in their official capacity.

 (ECF No. 57 at 8-12.) They argue the Eleventh Amendment bars such an action against state

 officials.

         The Eleventh Amendment bars an action against the state regardless of whether the plaintiff

 seeks legal or equitable relief. See Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54, 116 S.Ct.

 1114, 134 L.Ed.2d 252 (1996). Additionally, the Eleventh Amendment extends immunity to suits

 against state officials in their official capacity because “a suit against a state official in his or her

 official capacity is . . . no different from a suit against the State itself.” Will v. Mich. Dep’t of State

 Police, 491 U.S. 58, 71, 109 S. Ct. 2304, 105 L. Ed. 2d 45 (1989).

         Here, however, Plaintiff's complaint does not appear to sue any State Defendants in their

 official capacities. Plaintiff also confirms this in his reply brief. (ECF No. 59 at 8-9.) Because the

 complaint does not raise any claims against State Defendants in their official capacities, State

 Defendants’ motion for partial judgment is denied to the extent it seeks dismissal of claims against

 all moving defendants in their official capacities.

                     2. Forum

         State Defendants next contend Plaintiff’s second cause of action raising due process claims

 under both the Fourteenth Amendment and the New Jersey Civil Rights Act (“NJCRA”) should

 be brought in New Jersey state court. (ECF No. 57 at 12-14.) They argue New Jersey state law

 provides the Appellate Division with sole jurisdiction over appeals of agency decisions. (Id. at 13.)




                                                     7
Case 3:18-cv-13379-BRM-LHG Document 66 Filed 08/28/20 Page 8 of 11 PageID: 349




 State Defendants further allege Plaintiff characterized his claim as a constitutional due process

 issue in order to circumvent litigating the matter in the state court. (Id. at 13-14.)

         Although State Defendants characterize the prison disciplinary proceeding as an “agency

 decision,” which must be appealed to the New Jersey Appellate Division, Section 1983 only

 requires a prisoner to appeal the disciplinary hearing decision to the warden or other prison official.

 The Prison Litigation Reform Act (PLRA) mandates that a prisoner exhaust any available

 administrative remedies before bringing a § 1983 suit in federal court. See 42 U.S.C. § 1997e(a);

 Spruill v. Gillis, 372 F.3d 218 (3d Cir.2004).

         The record is unclear whether Plaintiff appealed the final disciplinary hearing decision to

 the warden or another prison official. Therefore, the Court cannot determine whether Plaintiff

 exhausted his prison remedies at this time. Nonetheless, State Defendants’ assertion that Plaintiff

 is required to appeal the prison disciplinary decision to the Appellate Division is incorrect. State

 Defendants’ motion for judgment on the pleadings on the basis of Plaintiff’s failure to appeal to

 the Appellate Division is denied.

                 B. Personal Involvement by the Commissioner

         State Defendants next contend Plaintiff’s claims against the Commissioner must be

 dismissed for lack of personal involvement. (ECF No. 57 at 14-18.)

         “Personal involvement can be shown through allegations of personal direction or of actual

 knowledge and acquiescence. Allegations of participation or actual knowledge and acquiescence,

 however, must be made with appropriate particularity.” Rode v. Dellarcriprete, 845 F.2d 1195,

 1207 (3d Cir. 1988) (citations omitted).

         Plaintiff submits, inter alia, “[d]efendant Commissioner conceded that plaintiff was denied

 due process with respect to plaintiff’s first administrative hearing . . . .” (ECF No. 1 at ¶ 49.)



                                                    8
Case 3:18-cv-13379-BRM-LHG Document 66 Filed 08/28/20 Page 9 of 11 PageID: 350




 Plaintiff also argues “Commissioner, Administrator Gramp, and hearing officer DiBenedetto[]

 further denied [P]laintiff his right to a polygraph test . . . . ” (Id.) Based on the standard set forth

 in Rode, Plaintiff’s complaint has alleged the necessary level of personal involvement by the

 Commissioner for the complaint to proceed beyond this stage.

          Accordingly, to the extent the defendants seek judgment on Plaintiff's claim against the

 Commissioner for lack of personal involvement, the motion is denied.

                 C. Due Process Related to Plaintiff’s Disciplinary Hearings

          State Defendants next move to dismiss Plaintiff’s claim alleging his due process rights

 were violated during the disciplinary hearing proceedings. (ECF No. 57 at 18-21.) They submit

 “the NJCRA does not provide claimants a private right of action for deprivations of procedural

 rights.” (Id. at 18-19.)

          “[T]he NJCRA and § 1983, when pled together, are analyzed under the same standard.”

 Hottenstein v. City of Sea Isle City, 977 F. Supp. 2d 353, 365 (2013). In order for a plaintiff to state

 a claim for either procedural or substantive due process, he must allege a protectable interest under

 the Fourteenth Amendment. Harley v. City of N.J. City, 2017 WL 2779466 at *10 (D.N.J. June 27,

 2017).

          Plaintiff submits he “was finally given a 60 day suspended loss of 365 days comp time.”

 (ECF No. 1 at ¶ 54.) Plaintiff states his release date was consequently postponed by five months

 as a result of the loss of comp time. (Id. at ¶ 55.) Although Plaintiff does not elaborate on what

 “comp time” entails, he contends the loss of comp time delayed his release from incarceration. See

 Wolff v. McDonnell, 418 U.S. 539, 557 (1974) (prison inmate’s loss of good-time credits is a liberty

 interest entitling him to the Fourteenth Amendment’s due process requirements).




                                                    9
Case 3:18-cv-13379-BRM-LHG Document 66 Filed 08/28/20 Page 10 of 11 PageID: 351




        Consequently, because Plaintiff has adequately pled a Fourteenth Amendment due process

 claim, his parallel claim under the NJCRA stands. Therefore, State Defendants’ motion to dismiss

 Plaintiff’s due process claim is denied.

                D. Mandatory Notice Provisions of the New Jersey Tort Claims Act (“TCA”)

        Finally, State Defendants move for judgment on the pleadings on Plaintiff’s intentional

 infliction of emotional distress claim because he failed to comply with the notice provision of the

 TCA. (ECF No. 57 at 27-30.)

        “The TCA sets forth a procedural framework for making claims against public entities and

 public employees. See N.J.S.A. 59:8–3. The TCA was enacted with the purpose of limiting a public

 entity's or a public employee's liability in certain situations.” Davis v. Twp. of Paulsboro, 371 F.

 Supp. 611, 617 (2005) (citations omitted).

        Under the relevant statute, a notice must contain:

                (a) The name and post office address of the claimant;
                (b) The post-office address to which the person presenting the claim
                desires notices to be sent;
                (c) The date, place and other circumstances of the occurrence or
                transaction which gave rise to the claim asserted;
                (d) A general description of the injury, damage or loss incurred so
                far as it may be known at the time of presentation of the claim;
                (e) The name or names or the public entity, employee or employees
                causing the injury, damage or loss, if known; and
                (f) The amount claimed as of the date of presentation of the claim,
                including the estimated amount of any prospective injury damage,
                or loss, insofar as it may be known at the time of the presentation of
                the claim, together with the basis of computation of the amount
                claimed.

 N.J. Stat. Ann. 59:8–4.

        State Defendants contend while Plaintiff complied with the TCA’s ninety-day statutory

 window, the notice “omits any description of the injuries suffered by Plaintiff as a result thereof.”




                                                  10
Case 3:18-cv-13379-BRM-LHG Document 66 Filed 08/28/20 Page 11 of 11 PageID: 352




 (ECF No. 57 at 23.) In turn, Plaintiff alleges the contested matter should not be resolved at this

 stage of the litigation. (ECF No. 59 at 13.)

           The Court cannot decide whether the TCA notice requirements have been adequately

 satisfied at this juncture. Even if the Court were to consider extrinsic documents, see In re

 Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997), for purposes of deciding

 this particular issue, the parties have not supplied a copy of Plaintiff’s notice of claim.

           Therefore, the Court will allow Plaintiff’s intentional infliction of emotional distress claim

 to proceed. State Defendants’ motion to dismiss the intentional infliction of emotional distress is

 denied.

           IV.    CONCLUSION

           For the foregoing reasons, State Defendants’ motion for partial judgment is DENIED in

 its entirety. An appropriate order will follow.



 Date: August 28, 2020                                    /s/ Brian R. Martinotti
                                                          HON. BRIAN R. MARTINOTTI
                                                          UNITED STATES DISTRICT JUDGE




                                                    11
